Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2019-163788, filed on September, 09, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Acquirer that is configured to acquire and recognizer recognizing as in SPEC (pages 33-34) in claims 1-7 and recognizer recognizing in claims 8-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Ferguson et al (US 8,948,954 B1).

Regarding claim 1, Ferguson teaches a vehicle control device comprising: an acquirer that is configured to acquire a recognition result that is recognized by a recognizer recognizing a periphery of a vehicle (see Ferguson col 9; lines 41-48 “the lane information also may comprise road geometry information. The road geometry information may be received at the computing device from sensors (e.g., a camera) coupled to the vehicle. In still another example, the lane information may comprise images of the road depicting lane markers, where the images may be received, from a camera coupled to the vehicle, at the computing device controlling the vehicle”)
an action controller that is configured to control an action of the vehicle (see Ferguson col 9; lines 41-48, col 9 thru col 10; lines 1-22 and col 14; lines 25-36  “The computing device may be configured to control or drive the automobile 402 from a position shown in FIG. 4A to a target location 412 marked by a star. Because of the high level of confidence for the estimated lane boundaries, the computing device may be configured to control the automobile such that the a speed of the automobile 402 is a maximum speed possible according to traffic rules on the road 400, cause the automobile 402 follows traffic rules associated with lane changing (e.g., maintain safe distances with 
wherein the action controller is configured to determine a target vehicle traveling on a second roadway adjacent to a first roadway on which the vehicle is traveling from among one or more other vehicles included in the recognition result acquired by the acquirer  (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col 9 thru col and col 12; lines 50-59 regarding determining that there is a neighboring vehicles that are close or no to make a turn with sufficient spacing so as to not violate spacing rules relative to the neighboring vehicles “assuming a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) reach a target (e.g., a location) at a desired lane and at a desired speed, and (iv) merge into the desired lane with sufficient spacing so as to not violate spacing rules relative to other vehicles in the desired lane or in neighboring lanes.”),
 generate one or more virtual lane markings partitioning the second roadway on the basis of the target vehicle in a case where the vehicle is scheduled to move from the first roadway to the second roadway on the basis of a behavior of the target vehicle and a road lane marking partitioning the second roadway in a vicinity of the target vehicle cannot be recognized (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col 4; lines 25-33, col 9 thru col 10; lines 1-22, col 12; lines 50-59 and col 14; lines 25-36 and 37-56 regarding a vehicle estimating a lane boundary (i.e. virtual lane markings) based on the target vehicle that is dividing into two lanes and merging the vehicle in the desired lane {i.e. in a case where the vehicle is scheduled to move from the first roadway to the second roadway} based on the neighbor vehicle position and level of confidence to the lane boundaries “a high level of confidence in estimation of lane boundaries, the computing device may be 
control the vehicle on the basis of the generated one or more virtual lane markings and the target vehicle (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col2; lines 47-59 and col 9; lines 41-48, col 9 thru col and col 12; lines 50-59 regarding controlling the vehicle based on lane boundaries and neighboring vehicles “a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) 

Regarding claim 8, Ferguson teaches a vehicle control method of causing a computer to: acquire a recognition result that is recognized by a recognizer recognizing a periphery of a vehicle (see Ferguson col 9; lines 41-48 “the lane information also may comprise road geometry information. The road geometry information may be received at the computing device from sensors (e.g., a camera) coupled to the vehicle. In still another example, the lane information may comprise images of the road depicting lane markers, where the images may be received, from a camera coupled to the vehicle, at the computing device controlling the vehicle”)
control an action of the vehicle (see Ferguson col 9; lines 41-48, col 9 thru col 10; lines 1-22 and col 14; lines 25-36  “The computing device may be configured to control or drive the automobile 402 from a position shown in FIG. 4A to a target location 412 marked by a star. Because of the high level of confidence for the estimated lane boundaries, the computing device may be configured to control the automobile such that the a speed of the automobile 402 is a maximum speed possible according to traffic rules on the road 400, cause the automobile 402 follows traffic rules associated with lane changing (e.g., maintain safe distances with other vehicles such as the automobile 404 and the truck 406), and cause the automobile 402 reach the target location 412 at a desired speed, for example.”),
determine a target vehicle traveling on a second roadway adjacent to a first roadway on which the vehicle is traveling from among one or more other vehicles included in the acquired recognition result (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col 9 thru col and col 12; lines 50-59 regarding determining that there is a neighboring vehicles that are  with sufficient spacing so as to not violate spacing rules relative to the neighboring vehicles “assuming a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) reach a target (e.g., a location) at a desired lane and at a desired speed, and (iv) merge into the desired lane with sufficient spacing so as to not violate spacing rules relative to other vehicles in the desired lane or in neighboring lanes.”),
generate one or more virtual lane markings partitioning the second roadway on the basis of the target vehicle in a case where the vehicle is scheduled to move from the first roadway to the second roadway on the basis of a behavior of the target vehicle and a road lane marking partitioning the second roadway in a vicinity of the target vehicle cannot be recognized (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col 4; lines 25-33, col 9 thru col 10; lines 1-22, col 12; lines 50-59 and col 14; lines 25-36 and 37-56 regarding a vehicle estimating a lane boundary (i.e. virtual lane markings) based on the target vehicle that is dividing into two lanes and merging the vehicle in the desired lane {i.e. in a case where the vehicle is scheduled to move from the first roadway to the second roadway} based on the neighbor vehicle position and level of confidence to the lane boundaries “a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) reach a target (e.g., a location) at a desired lane and at a desired speed, and (iv) merge into the desired lane with sufficient spacing so as to not violate spacing rules relative to other vehicles in the desired lane or in neighboring lanes” and “wherein the additional lane information received from the at least one on-board sensor includes at least position tracking information of a given vehicle in a vicinity of the vehicle, wherein 
control the vehicle on the basis of the generated one or more virtual lane markings and the target vehicle(see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col2; lines 47-59 and col 9; lines 41-48, col 9 thru col and col 12; lines 50-59 regarding controlling the vehicle based on lane boundaries and neighboring vehicles “a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) reach a target (e.g., a location) at a desired lane and at a desired speed, and (iv) merge into the desired lane with sufficient spacing so as to not violate spacing rules relative to other vehicles in the desired lane or in neighboring lanes.”).

Regarding claim 9, Ferguson teaches a non-transitory computer readable storage medium storing a program causing a computer to: acquire a recognition result that is recognized by a recognizer recognizing a periphery of a vehicle (see Ferguson col3; lines 1-8, col 9; 
control an action of the vehicle (see Ferguson col 9; lines 41-48, col 9 thru col 10; lines 1-22 and col 14; lines 25-36  “The computing device may be configured to control or drive the automobile 402 from a position shown in FIG. 4A to a target location 412 marked by a star. Because of the high level of confidence for the estimated lane boundaries, the computing device may be configured to control the automobile such that the a speed of the automobile 402 is a maximum speed possible according to traffic rules on the road 400, cause the automobile 402 follows traffic rules associated with lane changing (e.g., maintain safe distances with other vehicles such as the automobile 404 and the truck 406), and cause the automobile 402 reach the target location 412 at a desired speed, for example.”),
determine a target vehicle traveling on a second roadway adjacent to a first roadway on which the vehicle is traveling from among one or more other vehicles included in the acquired recognition result (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col 9 thru col and col 12; lines 50-59 regarding determining that there is a neighboring vehicles that are close or no to make a turn with sufficient spacing so as to not violate spacing rules relative to the neighboring vehicles “assuming a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) reach a target (e.g., a location) at a desired lane and at a desired speed, and (iv) merge into the desired lane 
 generate one or more virtual lane markings partitioning the second roadway on the basis of the target vehicle in a case where the vehicle is scheduled to move from the first roadway to the second roadway on the basis of a behavior of the target vehicle and a road lane marking partitioning the second roadway in a vicinity of the target vehicle cannot be recognized (see Ferguson figure “3 & 4B” ,  claims “6, 14 and 19” col 4; lines 25-33, col 9 thru col 10; lines 1-22, col 12; lines 50-59 and col 14; lines 25-36 and 37-56 regarding a vehicle estimating a lane boundary (i.e. virtual lane markings) based on the target vehicle that is dividing into two lanes and merging the vehicle in the desired lane {i.e. in a case where the vehicle is scheduled to move from the first roadway to the second roadway} based on the neighbor vehicle position and level of confidence to the lane boundaries “a high level of confidence in estimation of lane boundaries, the computing device may be configured to modify the driving behavior to cause the vehicle to: (i) maintain a maximum speed possible in a given segment of the road, (ii) maintain safe distances with respect to other vehicles, (iii) reach a target (e.g., a location) at a desired lane and at a desired speed, and (iv) merge into the desired lane with sufficient spacing so as to not violate spacing rules relative to other vehicles in the desired lane or in neighboring lanes” and “wherein the additional lane information received from the at least one on-board sensor includes at least position tracking information of a given vehicle in a vicinity of the vehicle, wherein the position tracking information indicates a trajectory of travel of the given vehicle, and wherein estimating the lane boundaries based on the additional lane information comprises: estimating the lane boundaries based on the trajectory of travel of the given vehicle” and regarding estimating a lane boundary when the vehicle enters a region of the road and it doesn’t have lane marking based om trajectories of the other vehicles (i.e. target vehicle) “As shown in FIG. 4B, the automobile 402 may enter a region 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Regarding claim 2, Ferguson fails to explicitly teach wherein the action controller is configured to generate the one or more virtual lane markings extending in a traveling direction of the target vehicle.  
However Yang teaches wherein the action controller is configured to generate the one or more virtual lane markings extending in a traveling direction of the target vehicle (see Yang figures 4-7 and paragraphs “0048-0049” regarding estimating virtual lanes based on and the positional relationship between the driving lanes, the subject vehicle 300 and the nearby vehicle which is travelling in the same direction “The travel route of the subject vehicle is represented by a center line of a lane, a lane boundary line (a track boundary), and/or a travelling region. The control device 180 estimates the position of the subject vehicle on the map based on positional information of the subject vehicle detected by the subject vehicle position detecting device 110 and the map information”, “control device 180, on the other hand, corrects the travelling trajectory of the subject vehicle so that the travelling trajectory of the subject vehicle is away from the travelling trajectory of the other vehicle when the position of the other vehicle is offset toward the subject vehicle so that the other vehicle approaches the subject vehicle while the other vehicle is traveling in the adjacent lane of the subject vehicle”, “The lane boundary line represents the left and right boundaries of the adjacent lane respectively, and the center line of a pair of the lane boundary lines is the center line of the lane. In addition, the control device 180 calculates the travelling trajectory of the other vehicle from a temporal transition of the position coordinates of the other vehicle” and “the control device 180 corrects the travelling trajectory of the subject vehicle based on the corrected lane boundary line. In the example of FIG. 4, the control device 180 calculates the center line 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of Ferguson to recognize the position of a lane in which a vehicle is traveling and whether the lane has been changed is determined based on the lane recognition in order to do virtual lanes to execute drive control of the subject vehicle 300 such as lane change, overtaking, etc (Yang paragraphs “0048-0049”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ferguson et al (US 8,948,954 B1) in view of Kang et al (US 2018/0247138 A1).

	Regarding claim 3, Ferguson fails to explicitly teach wherein the action controller is configured to generate a first virtual lane marking that partitions the second roadway extending in a traveling direction of the target vehicle and a second virtual lane marking that is present at a position farther than the first virtual lane marking from the vehicle and extends in parallel to the first virtual lane marking.
However Kang teaches wherein the action controller is configured to generate a first virtual lane marking that partitions the second roadway extending in a traveling direction of the target vehicle (see Kang figure 11 and paragraphs “0062-0066” and “0079-0080” regarding virtual lane generating device generates a virtual lane based on an object included in the external image wherein virtual lane refers to a lane along which the vehicle may travel “when it is determined that the lane detection information is invalid, the virtual lane generating device generates a virtual lane based on an object included in the external image. In an example, the object is another vehicle different from the vehicle including 
a second virtual lane marking that is present at a position farther than the first virtual lane marking from the vehicle and extends in parallel to the first virtual lane marking (see Kang paragraphs “0079”, “0106” and “0108” “the virtual lane generating device clusters the objects based on location coordinates of object regions in the external image 900. The virtual lane generating device adds an object region 921 detected from a left side from first boundary coordinates to the left-side driving group 920. The virtual lane generating device adds an object region 930 detected from a right side from second boundary coordinates to the right-side driving group. The virtual lane generating device adds an object region 911 detected between the first boundary coordinates and the second boundary coordinates to the driving lane driving group 910.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of Ferguson to insure safety of the driving surroundings by generating virtual lanes based on an object in the image (Kang paragraphs “0079”, “0106” and “0108”).


Regarding claim 4, Ferguson teaches generating a lane boundaries (Ferguson claims “6, 14 and 19” col2; lines 47-59 and col 9; lines 41-48, col 9 thru col and col 12; lines 50-59),
Ferguson fails to explicitly teach wherein the action controller is configured to generate the second virtual lane marking in a case where the target vehicle moves to a third roadway adjacent to the second roadway.
However Kang teaches wherein the action controller is configured to generate the second virtual lane marking (see Kang paragraphs “0079”, “0106” and “0108” “the virtual lane generating device clusters the objects based on location coordinates of object regions in the external image 900. The virtual lane generating device adds an object region 921 detected from a left side from first boundary coordinates to the left-side driving group 920. The virtual lane generating device adds an object region 930 detected from a right side from second boundary coordinates to the right-side driving group. The virtual lane generating device adds an object region 911 detected between the first boundary coordinates and the second boundary coordinates to the driving lane driving group 910.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of Ferguson to insure safety of the driving surroundings by generating virtual lanes based on an object in the image (Kang paragraphs “0079”, “0106” and “0108”).

However Stein teaches in a case where the target vehicle moves to a third roadway adjacent to the second roadway (see Stein abstract and paragraphs “0010-0011” “identify, in the plurality of images, a representation of a target vehicle traveling in a first lane different from a second lane in which the host vehicle is traveling; identify, based on analysis of the plurality of images, at least one indicator that the target vehicle will change from the first lane to the second lane”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of the modified Ferguson to combine the Kang with Stein in order to detect the vehicle ahead whether it will change lanes or no so as to change lanes or continue in the road without any collision and also to detect the virtual lane boundaries in according to the target vehicle (Stein paragraphs “0010-0011”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ferguson et al (US 8,948,954 B1) in view of Kang et al (US 2018/0247138 A1) in view of Yang et al (US 2018/0224857 A1).

Regarding claim 5, Ferguson fails to explicitly teach wherein the action controller is configured to generate the first virtual lane marking on a right of the second roadway with respect to an advancing direction of the vehicle in a case where a right roadway with respect to the advancing direction of the vehicle is set to the second roadway and generate the first virtual lane marking on a left of the second roadway with respect to the advancing direction of the vehicle in a case where a left roadway with respect to the advancing direction of the vehicle is set to the second roadway.

and generate the first virtual lane marking on a left of the second roadway with respect to the advancing direction of the vehicle in a case where a left roadway with respect to the advancing direction of the vehicle is set to the second roadway (see Yang figure 7 and paragraphs “0047-0049” “In FIG. 7, the subject vehicle driving lane determination unit 230 may be configured to set virtual lanes L2 and L3 having the same lane width on the left and right sides of the driving lane L1. Although FIG. 7 illustrates a case where the driving lane L1 is a straight line, when the driving lane L1 has a specific curvature, the virtual lanes may have the same curvature as the specific curvature.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of Ferguson to recognize the position of a lane in which a vehicle is traveling and whether the lane has been changed is determined based on the lane recognition in order to do virtual lanes to execute drive control of the subject vehicle 300 such as lane change, overtaking, etc (Yang paragraphs “0048-0049”).



Regarding claim 6, Ferguson teaches generating a lane boundaries (Ferguson claims “6, 14 and 19” col2; lines 47-59 and col 9; lines 41-48, col 9 thru col and col 12; lines 50-59) but Ferguson fails to explicitly teach wherein the first virtual lane marking is a lane marking partitioning the second roadway extending in a traveling direction of the target vehicle, and wherein the second virtual lane marking is a lane marking that is generated at a position farther than the first virtual lane marking from the vehicle and extends in parallel to the first virtual lane marking.
However Kurotobi teaches wherein the first virtual lane marking is a lane marking partitioning the second roadway extending in a traveling direction of the target vehicle, 
But modified Ferguson fails to explicitly teach wherein the action controller is configured to generate a third virtual lane marking that is located along a trajectory along which the vehicle is scheduled to move and is connected to a lane partitioned by a first virtual lane marking or a lane partitioned by a second virtual lane marking in a case where a road lane marking partitioning the second roadway in the vicinity of the target vehicle is not recognizable
However Kim teaches wherein the action controller is configured to generate a third virtual lane marking that is located along a trajectory along which the vehicle is scheduled to move and is connected to a lane partitioned by a first virtual lane marking 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of Ferguson in order to generate multiple virtual lanes to indicate whether it is dangerous for the vehicle to change lanes based on the result of judging the possibility of collision (Kim paragraph “0052”).

Regarding claim 7, Ferguson teaches generating a lane boundaries (Ferguson claims “6, 14 and 19” col2; lines 47-59 and col 9; lines 41-48, col 9 thru col and col 12; lines 50-59) but Ferguson fails to explicitly teach wherein the action controller is configured to determine whether the third virtual lane marking will be connected to the lane partitioned by the first virtual lane marking or 
However Kim teaches wherein the action controller is configured to determine whether the third virtual lane marking will be connected to the lane partitioned by the first virtual lane marking 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Modifying vehicle behavior based on confidence in lane estimation of Ferguson in order to generate multiple virtual lanes to indicate whether it is dangerous for the vehicle to change lanes based on the result of judging the possibility of collision (Kim paragraph “0052”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/H.M.A./           Examiner, Art Unit 3665      

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664